Citation Nr: 1046424	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-21 669	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a December 
17, 2002, Board decision which denied a claim for entitlement to 
an initial compensable evaluation for bilateral plantar 
fasciitis.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel







FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1994 to May 2000.

2.  The Veteran has not set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the December 17, 2002, Board decision, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail to 
comply with the requirements set forth in this paragraph shall 
be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2010).

Diagnostic Code 5276 (2002) provides ratings for acquired 
flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe 
or arch support was rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral, was rated 10 percent disabling.  

The December 17, 2002, Board decision denied entitlement to an 
initial compensable evaluation for bilateral plantar fasciitis 
after determining that the Veteran's bilateral plantar fasciitis 
was manifested by mild symptoms relieved by arch support.  The 
record before the Board showed that the Veteran was diagnosed 
with mild plantar fasciitis while on active service and upon VA 
examination in August 2000.  The August 2000 VA examiner also 
concluded that the plantar fasciitis was well-managed by 
orthotics.  July 2000 VA outpatient treatment records showed 
complaints of morning pain, but 80 percent relief with the use 
of orthotics.  An October 2001 VA examination revealed 
complaints of daily post-static dyskinetic soreness lasting a 
few minutes with the first few steps each morning, but that the 
Veteran experienced 60 to 70 percent relief with the use of 
orthotics and over the counter medication.  The Board determined 
that this symptomatology did not substantiate a disability 
picture compatible with a moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, which was 
the level of impairment required for assignment of the next 
higher evaluation of 10 percent under Diagnostic Code 5276.  In 
July 2002, the Veteran testified that his bilateral plantar 
fasciitis was manifested by pain, predominantly in the morning, 
but which would remain with him to some degree the entire day.  
However, the Board found probative the objective medical 
evidence which has described the disability as mild and which 
demonstrated that there was relief of symptoms with the use of 
orthotics.  

In support of his assertion that the December 2002 Board 
decision contained CUE, the Veteran alleges that the Board 
failed to properly consider the fact that the Veteran had been 
prescribed multiple shoe inserts that failed to relieve his 
pain.  However, as noted above, the Board considered that the 
Veteran reported 80 percent relief with the use of orthotics in 
July 2000 and that he reported 60 to 70 percent relief with the 
use of orthotics and over the counter medication in October 
2001.  Moreover, the Board determined that the Veteran's 
symptomatology did not substantiate a disability picture 
compatible with a moderate flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, which was 
the level of impairment required for assignment of the next 
higher evaluation of 10 percent under Diagnostic Code 5276.  

The Veteran has not provided even a single argument as to why 
the January 2010 Board decision contains CUE.  Thus far, he has, 
at most, provided only disagreement as to how the facts were 
weighed.  His motion consequently is deficient.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2010) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2010).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


